USCA1 Opinion

	




                           United States Court of Appeals                                For the First Circuit                                ____________________       No. 97-1785                                 KEVIN G., A MINOR,               BY JO-ANN AND ROBERT G., HIS PARENTS AND NEXT FRIENDS,                               Plaintiffs, Appellants,                                         v.                  CRANSTON SCHOOL COMMITTEE AND KATHLEEN F. DELUCA           IN HER OFFICIAL CAPACITY AS TREASURER FOR THE CITY OF CRANSTON,                               Defendants, Appellees.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF RHODE ISLAND                    [Hon. Francis J. Boyle, U.S. District Judge]                                ____________________                                       Before                                Stahl, Circuit Judge,                     Aldrich and Coffin, Senior Circuit Judges.                                ____________________            Richard J. Savage for appellants.            William F. Holt, Assistant City Solicitor, for appellees.                                ____________________                                  November 17, 1997                                ____________________                                         -1-               Per Curiam.  Kevin G. is an eleven year-old boy who  suffers          from several medical  conditions, including respiratory  problems          requiring use of a tracheal  tube for breathing.  He appeals  the          decision by the Cranston school district, upheld by the  district          court, to  place him  in  the Gladstone  school rather  than  his          neighborhood school, the Waterman school.   We affirm.                   Kevin                     G.'s                          medical conditions require that he receive medical          care               at                 school,                         including a full-time nurse.  Gladstone is the only          elementary                     school in the Cranston school district with a full-time          nurse.   Kevin G. acknowledges this,  but argues that the  school          district  has the  responsibility  to  move a  nurse  teacher  to          Waterman.                                         In                       a                         thorough                                  opinion, the district court explained that          while                the                    Individuals with Disabilities Education Act ("the Act"),          20 U.S.C. SS 1411-1415, requires the school district to provide a          free               appropriate education for children with disabilities, it does          not              require                     optimal                             results.  See Kevin G. by Jo-Ann G. v. Cranston          School                 Committee, 965 F. Supp. 261 (D. R.I. 1997).  Thus, while it          may be preferable for Kevin G. to attend a school located minutes          from  his  home,  placement  in  Gladstone  satisfies  the   Act.          Gladstone,                     which is located only three miles from Kevin G.'s home,          meets all his  educational and medical requirements.  The  school          district has an  obligation to provide  a school placement  which          includes a  nurse on duty  full-time, but it  is not required  to          change the district's placement of nurses when, as in this  case,          care is readily available at another easily accessible school.                                           -2-               Accordingly, we  agree  with  the district  court  that  the          Gladstone placement satisfies the requirements of the Act.                Affirmed.                         .                                           -3-